          Case 4:15-cv-00019-JGZ Document 261 Filed 12/24/19 Page 1 of 5



1    JEAN E. WILLIAMS, Deputy Assistant Attorney General
     U.S. Department of Justice
2
     Environment and Natural Resources Division
3    SETH M. BARSKY, Section Chief
     BRIDGET KENNEDY McNEIL, Senior Trial Attorney
4
     Wildlife and Marine Resources Section
5    999 18th St., South Terrace, Suite 370
     Denver, CO 80202
6
     Ph: 303-844-1484
7    bridget.mcneil@usdoj.gov
8    Attorneys for Federal Defendants
9    (additional counsel on signature page)
10                        IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE DISTRICT OF ARIZONA
12
13
     Center for Biological Diversity, et al.,   )   No. 4:15-cv-00019 JGZ (LEAD)
14                                              )   No. 4:15-cv-00179-JGZ (C)
15          Plaintiffs,                         )   No. 4:15-cv-00285-JGZ (C)
                                                )
16   v.                                         )   STATUS REPORT
17                                              )
     Sally M.R. Jewell, et al.,                 )
18                                              )
19          Federal Defendants,                 )
                                                )
20   Safari Club International, et al.,         )   No. 4:16-cv-0094-JGZ
21
                                                )
            Plaintiffs,                         )
22                                              )   STATUS REPORT
     v.                                         )
23
                                                )
24   Sally M.R. Jewell, et al.                  )
                                                )
25
            Federal Defendants.                 )
26
27
28
          Case 4:15-cv-00019-JGZ Document 261 Filed 12/24/19 Page 2 of 5



1           As part of the Court’s final judgment in the above-captioned cases, the Court
2
     ordered that, during the remand period, Federal Defendants shall submit semi-annual
3
     reports, dated January 1 and July 1 of each year, informing this Court and all parties of
4
5    their progress towards finalizing a revised 10(j) rule. See ECF No. 244 (Case 4:15-cv-
6
     00019-JGZ). Federal Defendants hereby submit this second status report several days
7
     early, due to counsel’s absence over the New Year’s holiday.
8
9           1. Since the July 1, 2019 status report, the U.S. Fish and Wildlife Service
10             (“Service”) Mexican Wolf Recovery Program has made progress developing
11
               the revised proposed 10(j) rule. The Service has developed a working draft of
12
13             the proposed rule and is analyzing several specific issues.

14          2. The Service has held several informal meetings and teleconferences with
15
               Arizona Fish and Game Department and New Mexico Department of Game
16
17             and Fish and other partners.

18          3. The Service has determined that revisions to the 2014 Environmental Impact
19
               Statement (“EIS”) will be necessary but has not yet initiated the National
20
21
               Environmental Policy Act (“NEPA”) process. The Service continues to

22             conduct internal coordination with its Headquarters Office to ensure it
23
               understands new NEPA guidance provided by Secretarial Order 3355, which
24
               aims, in part, to streamline NEPA reviews, as well as an April 27, 2018
25
26             Memorandum from the Secretary of the Interior, which provides further
27
               guidance on NEPA processes within the Department.
28
     Case 4:15-cv-00019-JGZ Document 261 Filed 12/24/19 Page 3 of 5



1     4. The Service anticipates publishing the proposed Section 10j rule and associated
2
         NEPA analyses during the summer of 2020 for public and peer review,
3
         enabling us to meet its deadline of May 1, 2021 for the final Section 10j rule.
4
5     5. Federal Defendants will submit the next status report by July 1, 2020.
6
7
      Respectfully submitted this 24th day of December, 2020,
8
9
10                               JEAN E. WILLIAMS, Deputy Asst. Attorney General
11                               SETH M. BARSKY, Section Chief
12                                      /s/ Bridget Kennedy McNeil
13                               BRIDGET KENNEDY McNEIL, Trial Attorney
                                 United States Department of Justice
14                               Environment and Natural Resources Division
15                               Wildlife and Marine Resources Section
                                 999 18th St., South Terrace, Suite 370
16                               Denver, CO 80202
17                               Ph: 303-844-1484
                                 bridget.mcneil@usdoj.gov
18
19                               CLIFFORD E. STEVENS, JR.
                                 United States Department of Justice
20                               Environment and Natural Resources Division
21
                                 601 D Street NW
                                 Washington, DC 20004
22                               202-353-7548
                                 clifford.stevens@usdoj.gov
23
24                               ANDREW A. SMITH (NM Bar. 8341)
                                 Senior Trial Attorney
25
                                 Natural Resources Section
26                               c/o United States Attorney’s Office
                                 201 Third Street, N.W., Suite 900
27
                                 P.O. Box 607
28                               Albuquerque, New Mexico 87103
     Case 4:15-cv-00019-JGZ Document 261 Filed 12/24/19 Page 4 of 5



1                             Ph: 505-224-1468
                              andrew.smith@usdoj.gov
2
3
                              Attorneys for Federal Defendants
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          Case 4:15-cv-00019-JGZ Document 261 Filed 12/24/19 Page 5 of 5



1                                 CERTIFICATE OF SERVICE
2           I hereby certify that on December 24, 2019, I electronically transmitted the
3    preceding document to the Clerk’s Office using the CM/ECF System for filing and
4    transmittal of a Notice of Electronic Fling on all counsel of record.
5
6                                                    /s/ Bridget Kennedy McNeil
                                               BRIDGET KENNEDY McNEIL
7                                              U.S. DEPARTMENT OF JUSTICE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
